Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Jon A. Seppelt, on 9 March 2022.
This application has been amended as follows:

Please replace claims 31-36 and 45-47 with the following:

31.	The catheter of claim 28, wherein the shaft of the distal portion includes an inner polymeric layer, a middle polymeric layer, and an outer polymeric layer, and wherein the inner polymeric layer comprises a PVDF homopolymer, the middle polymeric layer comprises a PVDF copolymer, and the outer polymeric layer comprises the functionalized PVDF.




33.	The catheter of claim 28, wherein the shaft of the distal portion includes an inner polymeric layer, a middle polymeric layer, and an outer polymeric layer, and wherein the inner polymeric layer comprises a PVDF copolymer, the middle polymeric layer comprises the functionalized PVDF, and the outer polymeric layer comprises a PVDF copolymer.

35.	The catheter of claim 28, wherein the shaft of the distal portion includes an inner polymeric layer, a middle polymeric layer, and an outer polymeric layer, and wherein the inner polymeric layer comprises nylon.

36.	The catheter of claim 28, wherein the shaft of the distal portion includes an inner polymeric layer, a middle polymeric layer, and an outer polymeric layer, and wherein the inner polymeric layer comprises a PVDF homopolymer, the middle polymeric layer comprises the functionalized PVDF, and the outer polymeric layer comprises nylon.

45.	The catheter of claim 44, wherein the inner polymeric layer of the shaft of the distal portion comprises nylon.



47.	The catheter of claim 44, wherein the inner polymeric layer of the distal portion of the shaft comprises a PVDF homopolymer, the middle polymeric layer comprises the functionalized PVDF, and the outer polymeric layer comprises a PVDF homopolymer.

Please amend claims 29 and 41 by replacing the phrase “vinylidene and” in line 2 with the phrase “vinylidene fluoride and”.

Please amend claim 40 by replacing the phrase “formed of a functionalized PVDF” in line 3 with the phrase “formed of the functionalized PVDF”.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 28, 29, and 31-47 are allowed over the prior art. The closest applied prior art of record is Qui et al., US 2014/0012193 taken in combination with Quillin, US 2009/0326647 which teaches what is described at paragraphs 11-20 of the non-final Office Action filed 5 April 2021.  The closest prior art of record does not teach or suggest catheter comprising 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782